Citation Nr: 0933020	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-00 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
a low back disability, to include as secondary to service-
connected overuse syndrome of the left knee and hip.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel  
INTRODUCTION

The Veteran had active service from September 1968 to May 
1970 and from June 1970 to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, reopening the Veteran's claim of service 
connection for a low back condition, but denying service 
connection for this disorder.  

Irrespective of the RO's actions, the Board must, on a de 
novo basis decide whether the Veteran has submitted new and 
material evidence, defined below, to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This claim was denied by the Board in an October 2008 
decision.  The Veteran entered a timely appeal to the U.S. 
Court of Appeals for Veterans Claims (Court).  By Order dated 
in March 2009, pursuant to a joint motion, the Court remanded 
the decision to the Board for readjudication.  The joint 
motion noted that it was unclear whether VA prematurely 
weighed the competency of the evidence submitted by the 
Veteran.  

The Veteran requested and was afforded a Travel Board hearing 
at the Montgomery, Alabama RO before the undersigned 
Veteran's Law Judge in August 2008.  A written transcript of 
this hearing was prepared, and VA has incorporated a copy of 
this transcript with the record.  


FINDINGS OF FACT

1.  The RO's March 1998 decision denying the Veteran's claim 
of service connection for a low back disorder was not 
appealed, and is therefore final.  

2.  Evidence received since the March 1998 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a low back 
disability and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying service connection 
for the Veteran's low back disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2008).

2.  New and material evidence having not been received, and 
the Veteran's claim of entitlement to service connection for 
a low back disability remains closed.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
Veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
May 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Specifically, the Veteran was informed 
that his claim was previously denied for lack of evidence 
showing that the Veteran's lower back condition was incurred 
in or aggravated by active military service, or, that it was 
secondary to the Veteran's service-connected overuse 
syndrome.  Consequently, the Board finds that adequate notice 
has been provided, since he was informed about what evidence 
was necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the Veteran's service 
medical records, as well as the records of the Veteran's 
outpatient treatment with VA.  Significantly, the Veteran 
informed VA in his April 2004 request to reopen that all of 
the evidence relevant to his claim could be obtained from the 
VA Medical Center in Birmingham, Alabama.  VA has obtained 
these records.  

The Board recognizes that the Veteran was not afforded VA 
examination in this case.  However, VA is not required to 
provide an examination in this case.  According to 38 C.F.R. 
§ 3.159(c)(4)(iii), paragraph 3.159(c)(4)(i) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  The Court has 
interpreted this to mean that VA is not required to provide 
examination or opinions to a claimant who attempts to reopen 
a finally adjudicated claim until new and material evidence 
has been submitted.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 
2003).  Therefore, since the Board has concluded that the 
Veteran failed to submit new and material evidence in this 
case, no further discussion is required relating to VA's duty 
to provide an examination.  

As such, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Facts and Regulations

In March 2005, the RO reopened and denied the claim of 
service connection for a lower back condition.  As previously 
discussed, irrespective of the RO's actions, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen the claim of service connection for a low 
back disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Analysis 

The Veteran was denied service connection for a low back 
disorder, to include as secondary to his service-connected 
overuse syndrome of the left knee and the left hip, in a 
March 1998 rating decision.  The RO noted that VA outpatient 
treatment records reflected that the Veteran had complained 
of lower back problems in the past.  However, the RO denied 
the Veteran's claim because there was no evidence suggesting 
that the Veteran's lower back condition manifested during, or 
as a result of, the Veteran's military service, or that the 
Veteran's back condition was secondary to his service-
connected overuse syndrome of the left knee and hip.  
Therefore, for the evidence to be material in this case, it 
must address these unestablished facts.  

Having reviewed all of the evidence of record, the Board 
finds that none of the evidence received by VA since the 
March 1998 rating decision addresses this evidentiary 
deficiency.  An April 2000 VA outpatient treatment record 
notes that the Veteran had a cervical spine fusion in 1991.  
This evidence was available to the RO at the time of the 1998 
rating decision since it was contained in the December 1996 
VA examination report.  There is also evidence establishing 
that the Veteran sporadically complained of low back pain 
from May 1999 to February 2004.  However, the fact that the 
Veteran complained of lower back pain was already well 
established at the time of the March 1998 RO decision.  The 
remaining evidence received by VA since the March 1998 rating 
decision deals with unrelated medical issues, such as the 
Veteran's complaints of shoulder pain, right ankle pain and 
his history of melanoma.  These records are not material to 
the Veteran's lower back claim.  

The Board is not disputing the Veteran's testimony that he 
suffers from lower back pain.  Likewise, the RO did not deny 
the Veteran's claim in March 1998 for lack of evidence 
establishing that the Veteran suffered from a lower back 
condition.  The RO specifically noted that VA outpatient 
treatment records reflected complaints of lower back pain in 
the March 1998 rating decision.  Rather, the Veteran's claim 
was denied for lack of medical evidence linking the Veteran's 
back condition to his military service or to his service-
connected overuse syndrome of the left knee and hip.  As of 
yet, VA has received no evidence, medical or otherwise, 
suggesting that such a relationship may exist.  

The only evidence received by VA suggesting that there is an 
etiological relationship between the Veteran's lower back 
condition and his service-connected overuse syndrome of the 
left knee and hip are statements from the Veteran.  The 
Veteran asserted in his April 2004 request to reopen that his 
spinal condition was a direct result of his service-connected 
overuse syndrome.  In a statement received by VA in May 2004, 
the Veteran alleged that his VA treatment records revealed 
that his spinal condition had worsened and that this 
condition was connected to his left knee and hip disability.  
According to the Veteran's June 2005 notice of disagreement 
(NOD), his condition was caused by excessive use of his left 
leg to compensate for right-sided sciatic nerve damage.  
Finally, according to the Veteran's August 2008 hearing 
testimony, he walked abnormally due to his service-connected 
overuse syndrome, and this had caused wear on his back.  

However, while the Veteran's opinions are material to his 
claim, they do not qualify as new evidence.  In his original 
claim of October 1997, the Veteran specifically argued that 
his lower back condition was secondary to his service-
connected overuse syndrome.  Therefore, while this evidence 
is presumed to be credible, the record demonstrates that 
these contentions were already made clear to VA prior to the 
issuance of the March 1998 rating decision.  

In summary, VA has received no new evidence since the prior 
denial of the claim suggesting that the Veteran's lower back 
condition was incurred in service or is secondary to his 
service-connected overuse syndrome.  Outpatient treatment 
records show treatment for melanoma, a shoulder disorder, and 
a right ankle injury.  However, only a few records reference 
lower back pain, and none of these records suggest a possible 
relationship between this pain and the Veteran's military 
service or his service-connected disabilities.  On the whole, 
the new evidence received does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156.  Therefore, VA has received no new and material 
evidence in this claim, and the Veteran's claim of service 
connection for a lower back condition will not be reopened.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a lower back condition remains 
denied.  


ORDER

New and material evidence has not been received, and the 
Veteran's claim of service connection for a low back 
condition, to include as secondary to service-connected 
overuse syndrome of the left knee and hip, is not reopened.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


